Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition means, receiving means, generating means, issuing means and output means, in claim 14, and the generating means in claims 17 and 20.
The following pages discussed or described below can be found in the originally filed specification, and the paragraphs stated or described below can be found in the paragraphs described in the USPGPUB version of the published application. 
In figure 2 (“acquisition unit” 31) and in figure 3 (“memory” 351 and “processor” 352), and/or, in page 5 (“acquisition unit 31”) and pages 6-7 (e.g. “The processor 352 executing the programs serves as examples of the acquisition unit 31”), is interpreted to read on: acquisition means, in claim 14.
In figure 3 (server 30 includes communication IF 353), and/or, in paragraphs 0026 (USPGPUB version) (“A communication interface (IF) 353 performs data communication with external apparatuses over a network” and/or in paragraphs 0039-0040 (USPGPUB version) (i.e., server 30 receives the request”), is interpreted to read on: receiving means, in claim 14.
The processor 352 executing the programs serves as examples of the acquisition unit 31, the generating unit 32”), is interpreted to read on: generating means, in claim 14, and the generating means in claims 17 and 20.
In figure 2 (“issuing unit” 33) and in figure 3 (“memory” 351 and “processor” 352), and/or, in page 5-6 (“issuing unit 33”) and pages 6-7 (e.g. “The processor 352 executing the programs serves as examples of the acquisition unit 31, the generating unit 32, the issuing unit 33”), is interpreted to read on: issuing means, in claim 14.
In figure 2 (“output unit” 34) and in figure 3 (“memory” 351 and “processor” 352), and/or, in page 5-6 (“output unit 34”) and pages 6-7 (e.g. “The processor 352 executing the programs serves as examples of the acquisition unit 31, the generating unit 32, the issuing unit 33, and the output unit 34.”), is interpreted to read on: output means, in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bo-Young Yeum (Reg. No. 73,803) on 03/16/2021.

The application has been amended as follows: 
In the claims:
In claim 9, line 3, before “print process information”, insert --integrated--.
In claim 10, line 3, before “print process information”, insert --integrated--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, namely, NAKAMURA SATORU (JP 2016062303 A), cited by applicant submitted IDS filed on 03/06/2018, does not disclose, teach or suggest, a processor programed to acquire print process information including a print target file, the print target file being is a file to be printed and is associated with an 1. 
Claims 2-12, 15 and 18 are allowable because they are dependent on allowable independent claim 1 above.  
Independent claims 13 and 14 contain similar claim limitations or features, similar to those recited in the analogous independent claim 1 above, therefore, claims 13 and 14 are found to be allowable for the same or similar reasons, as stated and discussed above with regards to independent claim 1 above.  
Claims 16 and 19 are allowable because they are dependent on allowable independent claim 13 above.  
Claims 17 and 20 are allowable because they are dependent on allowable independent claim 14 above.
Furthermore, claims 1-20 are found to be allowable for the reasons stated and discussed in applicant’s remarks, dated 09 March 2021, in pages 10-12.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/DOV POPOVICI/Primary Examiner, Art Unit 2677